Plaintiffs have joined in this appeal from separate judgments in the Supreme Court, Sullivan County, in favor of the defendant, each entered in the office of the Clerk of Sullivan County on December 1, 1949, after a consolidated jury trial of the actions. The two decedents were killed while- riding as passengers in a motor vehicle owned by the defendant and operated by one Woods. There was a conflict of evidence as to whether or not Woods was operating the vehicle with the consent of the defendant. There was also evidence from which the jury could have found that the accident resulted from drinking on the part of the driver, of which the passengers had knowledge. Only questions of fact were involved, and they were properly submitted to the jury. Judgments unanimously affirmed, without costs. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.